 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11    WILLIE LEE WILLIAMS,                     )      NO. CV 20-212-JAK (AGR)
12                                             )
                 Plaintiff,                    )
13                                             )
                         v.                    )      ORDER OF DISMISSAL
14                                             )
      PEOPLE,                                  )
15                                             )
                 Defendants.                   )
16                                             )
                                               )
17                                             )

18         On January 27, 2020, the Court dismissed Plaintiff’s Complaint with leave

19   to file a First Amended Complaint within 30 days after entry of the order. The

20   Court cautioned Plaintiff that failure to file a timely First Amended Complaint

21   could result in dismissal of the action. (Dkt. No. 8.)

22         The Court further ordered Plaintiff either to pay the filing fees of $400 or file

23   a request to proceed without prepayment of filing fees within 30 days after entry

24   of the order. The request was to have been filed with the First Amended

25   Complaint. The Court again cautioned Plaintiff that failure to pay the filing fees or

26   file a request to proceed without prepayment of filing fees may result in dismissal

27   of the action. (Dkt. No. 8.)

28
 1        To date, Plaintiff failed to file a First Amended Complaint or request an
 2   extension of time to do so.
 3               Accordingly, IT IS ORDERED that this action is DISMISSED.
 4
 5         IT IS SO ORDERED.
 6
 7
 8   DATED: March 13, 2020                 __________________________________
                                                   JOHN A. KRONSTADT
 9                                               United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
